                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   SCOTT R. LACHMAN, ESQ.
                                                                 Nevada Bar No. 12016
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: scott.lachman@akerman.com
                                                             7   Attorneys for Bank of America, N.A.
                                                             8                               UNITED STATES DISTRICT COURT
                                                             9
                                                                                                       DISTRICT OF NEVADA
                                                            10

                                                            11   BANK OF AMERICA, N.A., SUCCESSOR BY                 Case No.: 2:16-cv-02377-RFB-PAL
                                                                 MERGER    TO  BAC     HOME    LOANS
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   SERVICING, LP FKA COUNTRYWIDE
                                                                 HOME LOANS SERVICING, LP
                      LAS VEGAS, NEVADA 89134




                                                            13
                                                                                              Plaintiff,             MOTION TO REMOVE ATTORNEY
AKERMAN LLP




                                                            14                                                       FROM ELECTRONIC SERVICE LIST
                                                                          vs.
                                                            15
                                                                 SOUTHERN HIGHLANDS COMMUNITY
                                                            16   ASSOCIATION; 5983 ATTAVILLA DR
                                                                 TRUST; AND ALESSI & KOENIG, LLC,
                                                            17
                                                                                              Defendants,
                                                            18

                                                            19
                                                                 TO:      ALL PARTIES, AND THEIR COUNSEL OF RECORD:
                                                            20

                                                            21            PLEASE TAKE NOTICE that Bank of America, N.A., Successor by Merger to BAC Home
                                                            22   Loans Servicing, LP, FKA Countrywide Home Loans, Servicing LP, hereby provides notice that
                                                            23   Vatana Lay, Esq., is no longer associated with the law firm of Akerman LLP.
                                                            24   ///
                                                            25   ///
                                                            26   ///
                                                            27   ///
                                                            28   ///
                                                                                                            1
                                                                 48584114;1
                                                                          Akerman LLP continues to serve as counsel for Bank of America, N.A., in this
                                                             1
                                                                 action. All items, including, but not limited to, pleadings, papers, correspondence, documents and
                                                             2

                                                             3 future notices in this action should continue to be directed to Melanie D. Morgan, Esq. and Scott R.

                                                             4 Lachman, Esq.

                                                             5            Respectfully submitted, this 11th day of April, 2019.
                                                             6                                                 AKERMAN LLP
                                                             7
                                                                                                                /s/ Scott R. Lachman                    .
                                                             8                                                 MELANIE D. MORGAN, ESQ.
                                                                                                               Nevada Bar No. 8215
                                                             9                                                 SCOTT R. LACHMAN, ESQ.
                                                                                                               Nevada Bar No. 12016
                                                            10                                                 1635 Village Center Circle, Suite 200
                                                                                                               Las Vegas, Nevada 89134
                                                            11
                                                                                                               Attorneys for Bank of America, N.A.
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                                                         COURT APPROVAL
                      LAS VEGAS, NEVADA 89134




                                                            13
                                                                          IT IS SO ORDERED.
AKERMAN LLP




                                                            14
                                                                                April 15, 2019
                                                                          Date:______________
                                                            15
                                                                                                                      ___________________________________
                                                            16                                                        UNITED STATES MAGISTRATE JUDGE
                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                              2
                                                                 48584114;1
